Title: To James Madison from John Dawson, 23 February 1800
From: Dawson, John
To: Madison, James


Dear Sir!
Philadelphia. February 23. 1800.
We have passd another law prohibiting the intercourse with France & her dependencies, & fear we shall have a bankrupt system—the bill has gone up to the Senate by the vote of our speaker, where it woud have been rejected on the first reading had not Mr. Pinckney been absent, & Mr. Cocke, who is opposed to it, voted in favour of it—on its third reading in our house an equall division took place, & Nicholas & Stone voted for it—thus it seems that fate or chance is in its favour.
We have not recievd any accounts from our envoys at Paris tho they are daily expected—it is difficult to say what change the late revolution in that country will produce—however they may have violated the principles of their own constitution & of republicanism, their goverment as it regards foriegn nations is more strong than ever—if they determine to wage the war against the combind powers with vigour, they may be more disposd to accommodate with us.
It seems understood that the legislature of this state will not agree on the mode of choosing the Electors, at least, at this session, & great exertions will be made to obtain majorities in the next legislature, where the choice will probably be made, especially if we can prevail in the senate—the sense of N. York will soon be known, & much, very much depends on the Election in the city—our friends are sanguine, & active—pray how is the general ticket relishd in Virginia? They report that it is universally abhord. You have seen, or heard of a law now before the Senate constituting a tribunal to judge of the qualifications of the electors—it labours, & it cannot be foretold in what form it will come down to us—I wish for your sentiments fully on this subject, which I think highly important, & to which the situation of this state gave birth.

Present me to your friends & to mine, and accept an assurance of much esteem.
J Dawson.
